Citation Nr: 0318493	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  97-06 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an anxiety disorder 
with intermittent explosive behavior.

3.  Entitlement to service connection for a passive 
aggressive personality with anti-social traits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


REMAND

The veteran had active service from April 1965 to June 1967.

This matter arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in November 1995 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, that denied the benefits now sought on 
appeal.

Appellate review of the veteran's claims at this time would 
be premature.  In a letter to the RO dated in May 2003, he 
requested that he be scheduled for a personal hearing at the 
RO.  A letter from the veteran's representative dated in June 
2003 reiterated the veteran's request and clarified that it 
was for a personal hearing over which a Decision Review 
Officer (DRO) of the RO would preside.  While the Board 
sincerely regrets the delay, in order to afford the veteran 
due process, this case must be remanded to the RO for an 
appropriate hearing to be scheduled.

Accordingly, the appeal is REMANDED for the following action:

Schedule the veteran for a personal 
hearing over which a  DRO of the RO will 
preside.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  He has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




